Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.

Argument: Applicant argued that (Remarks 2/24/2021, page 5, middle of page) :
Forster does not disclose or suggest the following elements:
(1)    at least one coupler;
(2)    at least one pair of coupler plates; and
(3)    a differential electric field between the at least one coupler and the at least one pair of coupler plates.
Response: Examiner respectfully disagrees. As stated in the Office Action below and in prior Office Actions, Forster discloses a coupler (Fig. 1, element 404; [0037] discloses “A circuit 404, which represents a balanced drive and impedance matching circuit, may also be provided to appropriately couple RFID reader 402 to transmission line 406”). In Applicant’s Fig. 2, the coupler 204 is shown as being between the RF reader 206 and the coupler plates 208. This exact same structure is disclosed by Forster in Fig. 4, where the RFIS reader 402 is coupled to the transmission line 406, 406(1) by the coupler 404. The coupler plates are interpreted as the transmission line 406, 406(1). See rejection below for “atleast one pair of coupler plates”).

The office Action explicitly states that Forster discloses an electric filed but a differential electric field. However, as stated below, Forster’s structure has parallel lines and his structure is set up so that one of ordinary skill in the art can easily use a differential electric field. Under Rationales for Obviousness (MPEP 2143), Forster’s method has the necessary components for a differential electric field, as state above.  Rationales C, E, F apply here.  Having a differential electric field has the advantages of differential signals, namely better immunity to noise, better SNR, lower voltage operation etc. as is well known in the art.

Argument: Applicant argued that (Remarks 2/24/2021, page 5, last paragraph and similar argument on page 6) :

Response: Applicant stated above: First, the claims do not specify a "carrier plate" but rather a "coupler plate". Examiner respectfully disagrees. Claim 7 clearly states “carrier plate” (line 4) and claim 14 also clearly states “carrier plate” (line 4).
To recap, Applicant’s carrier plate is shown in Fig. 4, element 410. Element 410 has the strap 402 attached to it. Forster’s Fig. 1 discloses a similar structure where the RFID device 102 (i.e. strap) is attached to element 104 (which Forster calls a carrier web and Examiner is interpreting as the carrier plate).
To further show that this is not patentable, Examiner is also using Akiyama (US 20150256231, which has been provided in the IDS) to disclose another carrier plate that has a slightly different structure (Fig. 11A, carrier plate 42A and 42B).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 20060271328) in view of Akiyama et al. (US 20150256231, which has been provided in the IDS).

Regarding claim 1, Forster discloses a RFID pairing system (Fig. 4; [0013]; [0035]) comprising:
at least one strap and at least one coupler (Fig. 4, elements 408(1) and 408(2); [0037];  wherein the strap is interpreted as elements 408 as disclosed in [0037] last sentence and the coupler is circuit 404 which couples RFID reader 402 to the transmission line 406);
at least one pair of coupler plates (Fig. 4, elements 406(1) and 406(2); [0037]; wherein the coupler plates are the transmission line 406. In Applicant’s specification ([0025]), Applicant states “a coupler 104 may include one or more sets of a metallic structure that has at one or more points creating a differential electric field such as coupler plates 108”. So as per Applicant’s definition, coupler plates could be one or more sets of a metallic structure creating a differential field. The transmission line of Forster (Fig.4) meets this definition.

 “Transmission line 406 may represent a transmission line pair (e.g., as illustrated in FIG. 4 and separately referenced as transmission lines 406(1) and 406(2)) or any other type of wired transmission line structure, parallel conductor strip (e.g., with a defined separation), and/or short-range coupling structure (e.g., near field coupling structure)” ([0025]);
“For example, transmission line 406 may be implemented as a number of short-range couplers arranged along the test region” ([0044]);
“ …. providing the RF signal to transmission line 406, which includes a number of short-range couplers 802” ([0045]).
This clearly means that the transmission lines can be considered as the coupler plates);
and a electric field exists between the at least one pair of coupler plates and the at least one coupler ([0039]).
Forster does not disclose a differential electric field. However, Forster’s method is setup such that a differential electric field is possible. In [0036] and [0038], Forster discloses: 
 “Transmission line 406 may represent a transmission line pair…” or any other type of wired transmission line structure, parallel conductor strip … For example, transmission line 406 may be implemented as a microstrip, a twin line”
“For example, transmission line 406 may be implemented as parallel transmission lines to couple with an antenna (conducting portions 408(1) and 408(2)) of RFID device 102”
Using transmission line pairs allows for differential electric field. Under Rationales for Obviousness (MPEP 2143), Forster’s method has the necessary components for a differential electric field, as state above.  Rationales C, E, F apply here.
 Having a differential electric field has the advantages of differential signals, namely better immunity to noise, better SNR, lower voltage operation etc. as is well known in the art.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a differential field, because using it would have the advantages listed above.
Forster does not explicitly disclose the at least one strap comprising attachment pads and that the attachment pads are smaller than the plates. However, Forster implies use of chip pads:
“For example, conducting portions 408(1) and 408(2) may represent an antenna (e.g., a dipole type antenna), a strap/interposer, conductive leads, or chip pads of RFID device 102” ([0037] last sentence),
For example, the short-range couplers may make a direct connection with the antenna, the strap/interposer (e.g., conducting leads of the RFID device), or chip pads of RFID device 102 ..” ([0048]). 
In the same field of endeavor, however, Akiyama discloses the strap has attachment pads where the attachment pads are smaller than the plates (Fig. 11A shows attachment pads 46 which are smaller than the coupler plates 42A and 42B; [0232] – [0233]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the attachment pads, as taught by Akiyama, in the system of Forster because pads would result in secure attachment, as shown in Fig. 11A of Akiyama.

Regarding claim 2, Forster discloses the electric field is provided by a RFID reader ([0039]). Differential electric field is analyzed as in claim 1 above.

Regarding claim 3, Forster discloses the electric field operates the at least one strap when the at least one strap is brought into connection with the at least one pair of coupler plates and the at least one coupler ([0037] - [0040]). Differential electric field is analyzed as in claim 1 above.



Regarding claim 5, Forster discloses an X direction and Y direction is established such that the X direction is parallel to a length of the at least one gap between the at least one pair of coupler plates and the Y direction is perpendicular to this direction (Fig. 4 clearly shows two directions perpendicular to each other, which can be called X and Y).

Regarding claim 6, Forster discloses the at least one gap is at an angle such that the gap varies with an X direction ([0042]; where Forster states “For example, the parallel area of transmission line 406 may be varied by varying the width and/or gap of the two conductor elements (i.e., transmission lines 406(1) and 406(2)) forming transmission line 406”. Varying the width will change the angle as illustrated in the diagram below:

[AltContent: rect][AltContent: rect]Constant gap: 

[AltContent: rect]Variable gap: 	
[AltContent: rect]


nd figure above, the gap is at angle and the gap width varies in a direction, as required by claim 6.

Claim 7 is similarly analyzed as claims 1 and 6. The RFID device is disclosed in [0020]. The RFID straps bridging the coupler plate is shown in Fig. 4 (straps 408 are across coupler plates 406). Reading the RFID device is disclosed in [0027]). The carrier plate is disclosed by Forster (Fig. 4; [0020]; [0021]; Fig. 1, element 104 wherein the carrier plate is interpreted as the carrier web, element 104).
Further, Akiyama also discloses a carrier plate (Fig. 11A, electrically conductive plates 42A and 42B; wherein the carrier plates are interpreted as elements 42A and 42B; [0234]). This is a slightly different structure from that disclosed by Forster (Fig. 1).

Regarding claim 8, Forster discloses the method further comprises providing an article ([0020], wherein the article is the tag, label, etc.) with the at least one device and after placing the strap over the at least one set of coupler plates, moving the RFID strap in an X direction over the at least one set of coupler plates ([0021], 2nd sentence).

Regarding claim 9, Forster discloses the at least one pair of coupler plates is provided with at least one point and the RFID strap has a certain position along an axis (Fig. shows RFID strap on right side on axis).

Claim 10 is similarly analyzed as claim 9.

Regarding claim 11, Forster discloses the method further comprises providing a reader such that the at least one RFID device is capacitively coupled to the RFID reader ([0039]; [0042]; [0047]).

Regarding claim 12, Forster discloses the at least one set of coupler plates all point along a same axis (Fig. 4 shows the plates 406(1) and 406(2) pointing in the X direction).

Regarding claim 13, Forster discloses the strap is disposed on a carrier plate (Fig. 4; [0020]; [0021]; Fig. 1, element 104 wherein the carrier plate is interpreted as the carrier web).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Forster (US 20060271328) in view of Akiyama et al. (US 20150256231, which has been provided in the IDS) and further in view of Nero et al. (US 20160006113; which has been provided in the IDS).

a RFID pairing system (Fig. 4; [0013]; [0035]) comprising:
at least one strap and at least one coupler (Fig. 4, elements 408(1) and 408(2); [0037];  wherein the strap is interpreted as elements 408 as disclosed in [0037] last sentence and the coupler is circuit 404 which couples RFID reader 402 to the transmission line 406);
at least one metallic structure (Fig. 4, elements 406(1) and 406(2); [0037]; wherein the metallic structure is the transmission line 406; [0060] discloses metallic);
a carrier plate (Fig. 4; [0020]; [0021]; Fig. 1, element 104 wherein the carrier plate is interpreted as the carrier web, element 104);
and a electric field exists between the at least one pair of metallic structure and the at least one coupler ([0039]).
Forster does not disclose a differential electric field and that a total length of the system is less than l/30th  of a wavelength at an operating band.
However, Forster’s method is setup such that a differential electric field is possible. In [0036] and [0038], Forster discloses: 
 “Transmission line 406 may represent a transmission line pair…” or any other type of wired transmission line structure, parallel conductor strip … For example, transmission line 406 may be implemented as a microstrip, a twin line”
“For example, transmission line 406 may be implemented as parallel transmission lines to couple with an antenna (conducting portions 408(1) and 408(2)) of RFID device 102”
Using transmission line pairs allows for differential electric field. Under Rationales for Obviousness (MPEP 2143), Forster’s method has the necessary components for a differential electric field, as state above.  Rationales C, E, F apply here.
 Having a differential electric field has the advantages of differential signals, namely better immunity to noise, better SNR, lower voltage operation etc. as is well known in the art.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a differential field, because using it would have the advantages listed above.
In the same field of endeavor, however, Nero discloses a total length of the system is less than 1/10th of a wavelength at an operating band ([0023]). Having 1/30th of the wavelength is merely a design choice and an obvious variation of what Nero teaches. It is also obvious to try as it results in a smaller size.  As per Rationales for Obviousness (MPEP 2143), this is not considered patentable. 
th fraction will result in a smaller size.
In addition to Forster disclosing a carrier plate, as above, Akiyama also discloses a carrier plate (Fig. 11A, electrically conductive plates 42A and 42B; wherein the carrier plates are interpreted as elements 42A and 42B; [0234]). This is a slightly different structure from that disclosed by Forster (Fig. 1).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to RFID devices:

Shafer et al. (US 20090015480) discloses RFID Near Field Microstrip Antenna and differential electric fields.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632